946 A.2d 1025 (2008)
194 N.J. 511
In the Matter of Patricia WESTON-RIVERA, an Attorney at Law.
D-116 September Term 2007
Supreme Court of New Jersey.
May 6, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-335, concluding that PATRICIA WESTON-RIVERA of MAPLEWOOD, who was admitted to the bar of this State in 1979, should be reprimanded for violating *1026 RPC 1.15(a) (negligent misappropriation), RPC 1.5(a) (unreasonable fee), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping deficiencies);
And the Court having determined from its review of the matter that an admonition is the appropriate quantum of discipline for respondent's unethical conduct;
And good-cause appearing;
It is ORDERED that PATRICIA WESTON-RIVERA is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.